          Case 1:19-cv-02117-TJK Document 21 Filed 07/20/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                            )
 Capital Area Immigrants’ Rights Coalition, )
 et al.,                                    )
                                            )
               Plaintiffs,                  )
                                            )
 v.                                         )           Civil Action No. 1:19-cv-02117-TJK
                                            )
 Donald J. Trump, et al.,                   )
                                            )
               Defendants.                  )
                                            )

               NOTICE OF FILING OF THE ADMINISTRATIVE RECORD

       Defendants, by and through undersigned counsel, today served on Plaintiffs the

administrative record for purposes of this lawsuit. That record, certified by relevant officials at the

Departments of Justice and Homeland Security, contains all materials—to the best of the certifiers’

knowledge, information, and belief—considered by the Departments in promulgating the interim

final rule titled “Asylum Eligibility and Procedural Modifications, 84 Fed. Reg. 33,829 (July 16,

2019). Defendants have served the record via email, and are sending a copy separately via U.S.

mail. Defendants will also provide the court with a paper copy of the record, and are filing the

record electronically.

       Defendants also respectfully note that they reserve the right to supplement the record if

they identify additional materials that were part of the record subsequent to this filing. The interim

final rule is premised on significant factual material contained in myriad documents held between

two agencies and their subcomponents. Complex coordination between these agencies is required

to produce a full and complete record. In in order to facilitate effective review of plaintiffs’
         Case 1:19-cv-02117-TJK Document 21 Filed 07/20/19 Page 2 of 3



motion, the Departments have been working diligently to compile the administrative record since

before this Court’s scheduling order (Minute Order, July 18, 2019, 5:51 P.M.), but given the

extremely truncated time in which the Defendants have worked to produce a record, it remains

possible that supplementation may be warranted.


                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           SCOTT G. STEWART
                                           Deputy Assistant Attorney General

                                           WILLIAM C. PEACHEY
                                           Director

                                        By: /s/ Erez Reuveni
                                           EREZ REUVENI
                                           Assistant Director
                                           Office of Immigration Litigation
                                           U.S. Department of Justice, Civil Division
                                           P.O. Box 868, Ben Franklin Station
                                           Washington, DC 20044
                                           Tel: (202) 307-4293
                                           Email: Erez.R.Reuveni@usdoj.gov

                                           PATRICK GLEN
                                           Senior Litigation Counsel

Dated: July 20, 2019                       Attorneys for Defendants




                                              2
         Case 1:19-cv-02117-TJK Document 21 Filed 07/20/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2019, I electronically filed the foregoing document with

the Clerk of the Court for the United States District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                By: /s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    United States Department of Justice
                                    Civil Division




                                               3
